Name: Commission Implementing Regulation (EU) NoÃ 1379/2011 of 20Ã December 2011 amending Regulations (EC) NoÃ 382/2008, (EU) NoÃ 1178/2010 and (EU) NoÃ 90/2011 as regards the CN codes and the product codes of the agricultural product nomenclature for export refunds in the beef and veal, egg and poultrymeat sectors
 Type: Implementing Regulation
 Subject Matter: animal product;  tariff policy;  agricultural activity;  trade policy;  agricultural structures and production
 Date Published: nan

 23.12.2011 EN Official Journal of the European Union L 343/20 COMMISSION IMPLEMENTING REGULATION (EU) No 1379/2011 of 20 December 2011 amending Regulations (EC) No 382/2008, (EU) No 1178/2010 and (EU) No 90/2011 as regards the CN codes and the product codes of the agricultural product nomenclature for export refunds in the beef and veal, egg and poultrymeat sectors THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 134, 161(3), 170 and 192(2), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulations (EC) No 382/2008 (2), (EU) No 1178/2010 (3) and (EU) No 90/2011 (4) lay down rules for the system of export licences in relation to export refunds in the beef and veal, egg and poultrymeat sectors respectively. Those Regulations refer to CN codes and product codes of the agricultural product nomenclature for export refunds in order to indicate the products which are subject, or not subject, to the presentation of an export licence when an export refund is requested. (2) Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (5) was amended by Commission Regulation (EU) No 1006/2011 (6). (3) Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (7) was amended by Commission Implementing Regulation (EU) No 1334/2011 (8). (4) Consequently, the CN codes and product codes used in Regulations (EC) No 382/2008, (EU) No 1178/2010 and (EU) No 90/2011 need to be adapted to those used in Annex I to Regulation (EEC) No 2658/87 as amended by Regulation (EU) No 1006/2011 and in Regulation (EEC) No 3846/87 as amended by Implementing Regulation (EU) No 1334/2011. (5) Regulation (EC) No 382/2008 also uses CN codes in the framework of import licences. For consistency reasons, it is appropriate to amend those codes as well. (6) Regulations (EC) No 382/2008, (EU) No 1178/2010 and (EU) No 90/2011 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 382/2008 is amended as follows: (1) in Article 2(2), CN codes 0102 90 05 to 0102 90 49 is replaced by CN codes 0102 29 10 to 0102 29 49, ex 0102 39 10 of a weight not exceeding 300 kg and ex 0102 90 91 of a weight not exceeding 300 kg; (2) Article 10 is amended as follows: (a) in point (a) of paragraph 1, CN code 0102 10 is replaced by CN codes 0102 21, 0102 31 00 and 0102 90 20; and CN codes 0102 90 and ex 1602 is replaced by CN codes 0102 29, 0102 39 10, 0102 90 91 and ex 1602; (b) in point (a) of paragraph 2, CN code 0102 10 is replaced by CN codes 0102 21, 0102 31 00 and 0102 90 20; (c) in paragraph 3, CN code 0102 10 is replaced by CN codes 0102 21, 0102 31 00 and 0102 90 20; (3) Annex I is replaced by the text in Annex I to this Regulation; (4) in Annex V, the first group of product categories is replaced by the following: Product category CN code 110. 0102 29 10, ex 0102 39 10 of a weight not exceeding 80 kg and ex 0102 90 91 of a weight not exceeding 80 kg 120. 0102 29 21 and 0102 29 29, ex 0102 39 10 of a weight exceeding 80 kg but not exceeding 160 kg and ex 0102 90 91 of a weight exceeding 80 kg but not exceeding 160 kg 130. 0102 29 41 and 0102 29 49, ex 0102 39 10 of a weight exceeding 160 kg but not exceeding 300 kg and ex 0102 90 91 of a weight exceeding 160 kg but not exceeding 300 kg 140. 0102 29 51 to 0102 29 99, ex 0102 39 10 of a weight exceeding 300 kg and ex 0102 90 91 of a weight exceeding 300 kg; (5) in Annex VI, the first group of product categories is replaced by the following: Category Product code 011. 0102 21 10 9140, 0102 21 30 9140, 0102 31 00 9100, 0102 90 20 9100, 0102 31 00 9200 and 0102 90 20 9200 021. 0102 21 10 9150, 0102 21 30 9150, 0102 21 90 9120, 0102 31 00 9150, 0102 31 00 9250, 0102 31 00 9300, 0102 90 20 9150, 0102 90 20 9250 and 0102 90 20 9300 031. 0102 29 91 9000, 0102 39 10 9350 and 0102 90 91 9350 041. 0102 29 41 9100, 0102 29 51 9000, 0102 29 59 9000, 0102 29 61 9000, 0102 29 69 9000, 0102 29 99 9000, 0102 39 10 9100, 0102 39 10 9150, 0102 39 10 9200, 0102 39 10 9250, 0102 39 10 9400, 0102 90 91 9100, 0102 90 91 9150, 0102 90 91 9200, 0102 90 91 9250, 0102 90 91 9300 and 0102 90 91 9400. Article 2 Regulation (EU) No 1178/2010 is amended as follows: (1) in Article 1, CN codes 0407 00 11 and 0407 00 19 is replaced by CN codes 0407 11 00, 0407 19 11 and 0407 19 19; (2) in Article 8(1), CN codes 0407 00 11 and 0407 00 19 is replaced by CN codes 0407 11 00, 0407 19 11 and 0407 19 19; (3) Annex I is replaced by the text in Annex II to this Regulation. Article 3 Regulation (EU) No 90/2011 is amended as follows: (1) in Article 1, CN codes 0105 11, 0105 12 and 0105 19 is replaced by CN codes 0105 11, 0105 12 00, 0105 13 00, 0105 14 00 and 0105 15 00; (2) in Article 8(1), CN codes 0105 11, 0105 12 and 0105 19is replaced by CN codes 0105 11, 0105 12 00, 0105 13 00, 0105 14 00 and 0105 15 00; (3) Annex I is replaced by the text in Annex III to this Regulation. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 115, 29.4.2008, p. 10. (3) OJ L 328, 14.12.2010, p. 1. (4) OJ L 30, 4.2.2011, p. 1. (5) OJ L 256, 7.9.1987, p. 1. (6) OJ L 282, 28.10.2011, p. 1. (7) OJ L 366, 24.12.1987, p. 1. (8) OJ L 336, 20.12.2011, p. 35. ANNEX I Annex I of Regulation (EC) No 382/2008 is replaced as follows: ANNEX I List referred to in Article 5(1)  0102 29 10, ex 0102 39 10 of a weight not exceeding 80 kg and ex 0102 90 91 of a weight not exceeding 80 kg,  0102 29 21, 0102 29 29, ex 0102 39 10 of a weight exceeding 80 kg but not exceeding 160 kg and 0102 90 91 of a weight exceeding 80 kg but not exceeding 160 kg,  0102 29 41 to 0102 29 49, ex 0102 39 10 of a weight exceeding 160 kg but not exceeding 300 kg and ex 0102 90 91 of a weight exceeding 160 kg but not exceeding 300 kg,  0102 29 51 to 0102 29 99, ex 0102 39 10 of a weight exceeding 300 kg and ex 0102 90 91 of a weight exceeding 300 kg,  0201 10 00, 0201 20 20,  0201 20 30,  0201 20 50,  0201 20 90,  0201 30 00, 0206 10 95,  0202 10 00, 0202 20 10,  0202 20 30,  0202 20 50,  0202 20 90,  0202 30 10,  0202 30 50,  0202 30 90,  0206 29 91,  0210 20 10,  0210 20 90, 0210 99 51, 0210 99 90,  1602 50 10, 1602 90 61,  1602 50 31,  1602 50 95,  1602 90 69. ANNEX II Annex I of Regulation (EU) No 1178/2010 is replaced as follows: ANNEX I Product code of the agricultural product nomenclature for export refunds (1) Category Rate of the security (EUR/100 kg net weight) 040719119000 1  040711009000 040719199000 2  040721009000 040729109000 040790109000 3 3 (2) 2 (3) 040811809100 4 10 040819819100 040819899100 5 5 040891809100 6 15 040899809100 7 4 (1) Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), part 8. (2) For destinations shown in Annex V. (3) Other destinations. ANNEX III Annex I of Regulation (EU) No 90/2011 is replaced as follows: ANNEX I Product code of the agricultural product nomenclature for export refunds (1) Category Rate of the security (EUR/100 kg net weight) 010511119000 010511199000 010511919000 010511999000 1  010512009000 010514009000 2  020712109900 3 6 (2) 020712909990 6 (3) 020712909190 6 (4) 020725109000 020725909000 5 3 020714209900 020714609900 020714709190 020714709290 6(a) (4) 2 020714209900 020714609900 020714709190 020714709290 6(b) (5) 2 020727109990 7 3 020727609000 020727709000 8 3 (1) Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), part 7. (2) For destinations shown in Annex VII. (3) Destinations other than those shown in Annexes VII and VIII. (4) Destinations shown in Annex VIII. (5) Destinations other than those shown in Annex VIII.